 


114 HRES 766 IH: Honoring in praise and remembrance the extraordinary life, accomplishments, and countless contributions of Mr. Muhammad Ali.
U.S. House of Representatives
2016-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
2d Session 
H. RES. 766 
IN THE HOUSE OF REPRESENTATIVES 
 
June 7, 2016 
Mr. Butterfield (for himself, Mr. Yarmuth, Mr. Carson of Indiana, Mr. Scott of Virginia, Ms. Fudge, Mr. Hastings, Ms. Lofgren, Mr. Bishop of Georgia, Ms. Moore, Mr. Thompson of Mississippi, Mr. Clyburn, Mr. Cleaver, Ms. Kelly of Illinois, Mrs. Lawrence, Mr. Danny K. Davis of Illinois, Mr. Richmond, Ms. Eddie Bernice Johnson of Texas, Mrs. Love, Mr. Cummings, Mr. Clay, Ms. Sewell of Alabama, Mr. Rangel, Mr. Lynch, Mr. Johnson of Georgia, Mr. Veasey, Mr. David Scott of Georgia, Ms. Edwards, Ms. McCollum, Ms. Pingree, Ms. Meng, Mr. Serrano, Mr. Garamendi, Mr. Ellison, Mr. Welch, Ms. Slaughter, Mr. Vela, Mr. O’Rourke, Ms. Gabbard, Mrs. Napolitano, Mr. Van Hollen, Mr. Ruppersberger, Ms. Eshoo, and Ms. Plaskett) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform 
 
RESOLUTION 
Honoring in praise and remembrance the extraordinary life, accomplishments, and countless contributions of Mr. Muhammad Ali. 
 
 
Whereas, on January 17, 1942, in Louisville, Kentucky, Mr. Cassius Marcellus Clay, Jr., was born to Mr. Cassius Marcellus Clay, Sr., and Mrs. Odessa Lee Grady Clay;  Whereas, on March 6, 1964, after joining the Nation of Islam, Cassius Marcellus Clay, Jr., became known as Muhammad Ali; 
Whereas in 1954, Muhammad Ali’s interest in boxing began at age 12, after he reported a stolen bike to a local police officer, Joe Martin, who was also a boxing trainer;  Whereas in 1959 Muhammad Ali was National Golden Gloves light heavyweight champion and National Amateur Athletic Union champion; 
Whereas Muhammad Ali won six Kentucky Golden Gloves titles and two National Golden Gloves;  Whereas in 1960 Muhammad Ali was National Golden Gloves light heavyweight champion, National Amateur Athletic Union Champion, and gold medal recipient in the Rome Olympics for light heavyweight boxing; 
Whereas after winning his first 19 fights, including 15 knockouts, Muhammad Ali defeated Sonny Liston on February 25, 1964, to become the world heavyweight champion;  Whereas in 1967, Muhammad Ali refused induction into the U.S. Armed Forces due to his strongly held religious beliefs and in doing so was arrested, fined, stripped of his boxing license and title, and found guilty of draft evasion; 
Whereas in 1971, in Clay v. United States, the U.S. Supreme Court unanimously reversed the Fifth Circuit U.S. Court of Appeals decision and overturned Muhammad Ali’s conviction;  Whereas Muhammad Ali would become the world heavyweight champion in 1964, 1974, and 1978 making him the first fighter to capture the heavyweight title three times; 
Whereas Muhammad Ali retired from professional boxing in 1981 and dedicated his life to promoting world peace, fighting for civil rights, hunger relief, and basic human values;  Whereas Muhammad Ali’s humanitarian work included helping to secure the release of fifteen U.S. hostages held in Iraq during the first Gulf War, four hostages held in Lebanon, and conducting goodwill missions to Afghanistan and Cuba; 
Whereas Muhammad Ali traveled to South Africa to meet Nelson Mandela following his release from prison;  Whereas in 1987, Muhammad Ali was inducted into the International Boxing Hall of Fame in 1990; 
Whereas in 1997, Muhammad Ali received the Arthur Ashe Award for Courage by ESPN as well as the Essence Living Legend Award;  Whereas Muhammad Ali was presented the Presidential Medal of Freedom in 2005 by President George W. Bush; 
Whereas, on December 17, 2005, Muhammad Ali was awarded the prestigious Otto Hahn Peace Medal for his work with the U.S. Civil Rights Movement and the United Nations; and  Whereas Muhammad Ali, The Greatest of All Time, was not only a champion in the boxing ring, but a champion of human and civil rights who, during a difficult time in American history, stood on principle to end racism and bigotry: Now, therefore, be it 
 
That the House of Representatives does hereby honor the extraordinary life, accomplishments, and countless contributions to humanity made by Muhammad Ali.   